      Case 2:18-cv-01479-KOB-HNJ Document 307 Filed 11/20/19 Page 1 of 1                              FILED
                                                                                             2019 Nov-20 PM 05:43
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORP., et al.,                )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )       Case No. 2:18-CV-01479-KOB-HNJ
                                                )
PRIORITY HEALTHCARE CORP.,                      )
et al.,                                         )
                                                )
       Defendants.                              )

                              ORDER FOR CLARIFICATION

       This matter comes before the court regarding Samuel R. McCord and Samuel R. McCord,

Jr.’s notice of appearance. (Doc. 289.) The Misters McCord entered their appearance on behalf

of Defendants Priority Healthcare Corporation and “Konie Minga, individually and in her

capacity as owner, member, or shareholder of any and all Defendants for which she maintains

any ownership or legal interest.” Id. More than 30 corporate Defendants remain in this suit, and

Plaintiff Roche alleges that Konie Minga maintains ownership or legal interest in many—if not

all—remaining corporate Defendants.

       To clarify which Defendants have representation, the court ORDERS the McCords to

file a written explanation, on or before November 25, 2019, that specifies by name exactly which

Defendants they represent.

       DONE and ORDERED this 20th day of November, 2019.




                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
